 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made as of this 13th day of August,
2018, is entered into by Ekso Bionics Holdings, Inc., a Nevada corporation (the
“Company”), and John (Jack) Glenn, residing at 1211 West Coast Highway, #228,
Newport Beach, CA 92663 (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
in this Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1            Employment Period. The term of this Agreement and Executive’s
employment with the Company (directly or through its subsidiary Ekso Bionics,
Inc.) shall commence on August 13, 2018 (the “Effective Date”) and shall
continue until terminated in accordance with the provisions of Section 4 (the
period of employment, the “Employment Period”).

 

2            Title; Capacity.

 

2.1           The Executive shall serve as Chief Financial Officer of the
Company. The Executive shall be subject to the supervision of, and shall have
such authority as is delegated to the Executive by, the Chief Executive Officer
of the Company (the “CEO”). The Executive hereby accepts such employment and
agrees to undertake the duties and responsibilities inherent in such position
and such other duties and responsibilities as the CEO and/or the Board of
Directors of the Company (the “Board”) shall from time to time reasonably assign
to the Executive.

 

2.2           The Executive shall be based at the Company’s headquarters in
Richmond, California, any other location within twenty-five (25) miles of the
Company’s headquarters as of the Effective Date, or such other place or places
as the CEO and the Executive shall mutually agree. The parties acknowledge that
the Executive may be required to travel in connection with the performance of
his duties hereunder.

 

2.3           The Executive recognizes that during the period of the Executive’s
employment hereunder, the Executive owes an undivided duty of loyalty to the
Company, and the Executive will use the Executive’s good faith efforts to
promote and develop the business of the Company and its subsidiaries (the
Company’s subsidiaries from time to time, together with any other affiliates of
the Company, the “Affiliates”). The Executive shall devote all of the
Executive’s business time, attention and skills to the performance of the
Executive’s services as an executive of the Company. Recognizing and
acknowledging that it is essential for the protection and enhancement of the
name and business of the Company and the goodwill pertaining thereto, the
Executive shall perform the Executive’s duties under this Agreement
professionally, in accordance with the applicable laws, rules and regulations
and such standards, policies and procedures established by the Company and the
industry from time to time.

 

 -1- 

 

  

2.4           Notwithstanding the foregoing, the Executive (i) may devote a
reasonable amount of his time to civic, community, or charitable activities,
(ii) may devote a reasonable amount of time to investing the Executive’s
personal assets in such a manner as will not require significant services to be
rendered by the Executive in the operation of the affairs of the companies in
which investments are made, and (iii) may serve as a member of the board of
directors or equivalent body of such companies and other organizations as are
disclosed by the Executive to, and approved by, the CEO or the Board, in each
case so long as the Executive’s responsibilities with respect thereto do not
conflict or interfere with the faithful performance of his duties to the
Company.

 

3            Compensation and Benefits.

 

3.1           Salary. The Company shall pay the Executive, in periodic
installments in accordance with the Company’s customary payroll practices, an
annual base salary at the rate of $275,000 per year during the Employment Period
(the “Base Salary”). Such Base Salary shall be subject to increase following the
date hereof as determined by the CEO or the Board.

 

3.2           Sign-On Bonus. The Executive shall be eligible for a one-time
sign-on bonus in the amount of $25,000, payable in cash lump sum on the first
payroll date that follows the Effective Date.

 

3.3           Bonus. The Executive shall be eligible to receive an annual bonus
(the “Annual Bonus”) in an amount up to forty percent (40%) of his then annual
base salary (the “Target Bonus Amount”). The Executive’s Annual Bonus (if any)
shall be in such amount as the CEO or the Board may determine in their
respective discretion. The CEO and/or Board may or may not determine that all or
any portion of the Annual Bonus shall be earned upon the achievement of
operational, financial or other milestones (“Milestones”) established by the CEO
or Board in consultation with the Executive and that all or any portion of any
Annual Bonus shall be paid in cash, securities or other property. Any Annual
Bonus awarded by the CEO or Board to the Executive pursuant to this Section 3.3
shall be paid not later than March 15 after the calendar year to which it
relates. The Annual Bonus will be prorated for the year in which the Effective
Date occurs based on the number of days the Executive is employed by the Company
in such year. The Executive shall be eligible to participate in any other bonus
or incentive program established by the Company for executives of the Company.

 

3.4           Insurance and Other Benefits. During the Employment Period, the
Executive and the Executive’s dependents shall be entitled to participate in any
employee benefit plans, whether or not funded by means of insurance, subject to
the same terms and conditions applicable to other employees, as the same may be
adopted and/or amended from time to time (the “Benefits”). The Executive shall
be bound by all of the policies and procedures relating to Benefits established
by the Company from time to time.

 

3.5           Vacation; Personal Days. During the Employment Period, the
Executive shall be eligible to accrue and use paid vacation leave in accordance
with and subject to the terms of the Company’s written vacation policy for
management employees, as in effect from time to time. The Executive shall be
entitled to paid personal days on a basis consistent with the Company’s other
senior executives, as determined by the CEO or the Board.

 

 -2- 

 

  

3.6           Reimbursement of Expenses. The Company shall reimburse the
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by the Executive in connection with, or related to, the performance of
his duties, responsibilities or services under this Agreement, in accordance
with policies and procedures, and subject to limitations, adopted by the Company
from time to time (which policies, procedures and limitations shall comply with
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), or qualify for exemption from said Section 409A.

 

3.7           Stock Options. Following the Effective Date and subject to the
approval of the Board (or a committee of the Board), the Company shall to grant
to the Executive an option under the Company’s Amended and Restated 2014 Equity
Incentive Plan (the “EIP”) to purchase Four Hundred Thousand (400,000) shares of
Common Stock of the Company (the “Option”). The Option shall be issued in the
form of a non-qualified stock option; and the exercise price shall be equal to
the fair market value of the Common Stock on the date the grant is approved by
the Board or the Compensation Committee of the Board. The Option shall become
exercisable with respect to one fourth (1/4) of the shares of Common Stock
covered thereby on the first anniversary of the Effective Date provided the
Executive is then employed by the Company (except as otherwise provided under
Section 4), and with respect to an additional one forty-eighth (1/48) of the
shares of Common Stock covered by the Option at the end of each month thereafter
during the Executive’s employment, so that the Option shall be exercisable in
full on August 13, 2022, subject to the Executive’s continued service with the
Company throughout this four year period (except as otherwise provided in
Section 4). In addition, the Company shall recommend to the Board that the
Executive receive, in calendar year 2019 and at such time as annual refresher
grants are made to similarly situated employees of the Company, an option to
purchase a number of shares of Common Stock that have a grant date fair value
that is no less than the grant date fair value of an option to purchase 100,000
shares of Common Stock as measured on the Effective Date. The terms and
conditions of this option grant, such as vesting, will be determined by the
Board at the time of grant.

 

3.8           Withholding. All salary, bonus and other compensation payable to
the Executive shall be subject to applicable withholding and reporting for
taxes.

 

4           Termination of Employment; Compensation Due Upon Employment
Termination. The Executive’s employment with the Company shall be entirely
“at-will,” meaning that either the Executive or the Company may terminate such
employment relationship, at any time for any reason or for no reason at all, by
delivery of written notice of employment termination to the other party subject
to the post-employment restrictions and covenants set forth in this Agreement
including such restrictions and covenants set forth in Sections 5, 6 and 7. As
used in the this Agreement, termination of employment shall have the meaning
ascribed to “separation from service” under Section 409A of the Code and
Treasury Regulations promulgated thereunder, including Treas. Reg. Sec.
1.409A-1(h)(1). The Executive’s right to compensation for periods after the date
his employment with the Company terminates shall be determined in accordance
with the provisions of paragraphs 4.1 through 4.6 below:

 

 -3- 

 

 

 

4.1          Voluntary Termination: Resignation By The Executive. The Executive
may terminate his employment at any time upon thirty (30) days’ prior written
notice to the Company and the Company shall have no obligation to (i) make
payments to the Executive in accordance with the provisions of Section 3 except
for the payment of the Executive’s Base Salary earned, but unpaid, through the
date of the Executive’s separation, or (ii) except as otherwise required by
applicable law or the terms of any Benefits plan, to provide the benefits
described in Section 3 for periods after the date on which the Executive’s
employment with the Company terminates.

 

4.2          Termination By The Company without Cause During the Change of
Control Protection Period.

 

(a)          If the Executive’s employment is terminated by the Company without
Cause (as defined below) within the twelve (12) month period following a Change
of Control (the “Change of Control Protection Period”), the Executive shall be
entitled to receive all amounts payable upon termination under Section 4.1 and,
subject to the Executive’s continued compliance with Sections 5, 6 and 7 of this
Agreement and the Executive’s execution and delivery to the Company of a general
release in the form attached as Exhibit A hereto (the “Release”) in satisfaction
of the Release Condition (as defined below), the amounts and benefits provided
in subsections 4.2(a)(1) through 4.2(a)(4) below. For purposes herein, the
“Release Condition” means the Executive’s execution, delivery, and
non-revocation of the Release within sixty (60) days following the Executive’s
termination of employment.

 

(1)The Company shall pay to the Executive severance in the form of salary
continuation at the Executive’s Base Salary rate in effect on the date the
Executive’s employment termination, subject to the Company’s regular payroll
practices and required withholdings, for a period of nine (9) months (the “CIC
Severance Period”) commencing on the first payroll date on which the Release
Condition is satisfied. To the extent that any severance payments are deferred
compensation under Section 409A (defined below), and are not otherwise exempt
from the application of Section 409A, then, if the period during which Executive
may consider and sign the Release spans two (2) calendar years, the payment of
severance will not be made or begin until the second calendar year; and

 

(2)An amount equal to the Target Bonus Amount pro-rated for the CIC Severance
Period, such payment to be made on the date the Annual Bonus would have been
payable to the Executive had the Executive remained employed by the Company;

 

(3)all of the Executive’s stock options (including the Option), restricted stock
or similar incentive equity instruments that are outstanding and held by the
Executive (collectively, “Equity Awards”), shall become vested and exercisable
upon the Executive’s employment termination, and all exercisable Equity Awards
(including those with accelerated exercisability pursuant to this clause (3))
shall remain exercisable until the expiration of the CIC Severance Period or, if
earlier, until the latest date upon which the Equity Awards could have been
exercised in any circumstance under the original award (the “Latest Expiration
Date”), and to the extent that the terms of any Equity Award are inconsistent
with this clause (3), the terms of this clause (3) shall control, provided,
however that nothing herein shall alter an Equity Award’s Latest Expiration
Date; and

 

 -4- 

 

  

(4)for the duration of the CIC Severance Period, continuation of or
reimbursement for the Executive’s participation in (i) the Company’s group
health plan on the same terms applicable to similarly situated active employees
during the CIC Severance Period provided the Executive was participating in such
plan immediately prior to the date of employment termination; and (ii) each
other Benefit program to the extent permitted under the terms of such program.

 

(b)          For purposes of this Agreement, “Change of Control” shall mean the
occurrence of any one or more of the following: (a) the accumulation, whether
directly, indirectly, beneficially or of record, by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of 50% or more of the
shares of the outstanding equity securities of the Company other than in a
transaction by any individual, entity or group that immediately prior to the
effective date of such transaction, owned at least 50% of such share, (b) a
merger or consolidation of the Company in which the Company does not survive as
an independent company or upon the consummation of which the holders of the
Company’s outstanding equity securities prior to such merger or consolidation
own less than 50% of the outstanding equity securities of the Company after such
merger or consolidation, (c) a sale of all or substantially all of the assets of
the Company, or (d) a change in the composition of the Board such that a
majority of Board members are replaced during any 12-month period by individuals
whose appointment or election is not endorsed by a majority of the members of
the Board before the date of the appointment or election; provided, however,
that the following acquisitions shall not constitute a Change of Control for the
purposes of this Agreement: (i) any acquisitions of common stock or securities
convertible into common stock directly from the Company, or (ii) any acquisition
of common stock or securities convertible into common stock by any employee
benefit plan (or related trust) sponsored by or maintained by the Company.

 

4.3          Termination By The Company without Cause Outside of the Change of
Control Protection Period.

 

(a)          If the Executive’s employment is terminated by the Company without
Cause (as defined below) at any time outside of the Change of Control Protection
Period, the Executive shall be entitled to receive all amounts payable upon
termination under Section 4.1 and, subject to the Executive’s continued
compliance with Sections 5, 6 and 7 of this Agreement and the Executive’s
execution and delivery to the Company of the Release in satisfaction of the
Release Condition (as defined below), the amounts and benefits provided below:

 

 -5- 

 

  

(1)The Company shall pay to the Executive severance in the form of salary
continuation at the Executive’s Base Salary rate in effect on the date of the
Executive’s employment termination, subject to the Company’s regular payroll
practices and required withholdings, for a period of nine (9) months (the
“Severance Period”) commencing on the first payroll date on which the Release
Condition is satisfied if such termination occurs on or after the first
anniversary of the Effective Date. If such termination occurs prior to the first
anniversary of the Effective Date, the Severance Period shall equal six (6)
months. To the extent that any severance payments are deferred compensation
under Section 409A of the Code, and are not otherwise exempt from the
application of Section 409A, then, if the period during which Executive may
consider and sign the Release spans two (2) calendar years, the payment of
severance will not be made or begin until the second calendar year; and

 

(2)For the duration of the applicable Severance Period, continuation of or
reimbursement for the Executive’s participation in (i) the Company’s group
health plan on the same terms applicable to similarly situated active employees
during the applicable Severance Period provided the Executive was participating
in such plan immediately prior to the date of employment termination; and (ii)
each other Benefit program to the extent permitted under the terms of such
program.

 

4.4          Termination By The Company for Cause. Upon written notice to the
Executive, the Company may terminate the Executive’s employment for “Cause” if
any of the following events shall occur:

 

(a)          any act or omission that constitutes a material breach by the
Executive of any of his obligations under this Agreement;

 

(b)          the willful and continued failure or refusal of the Executive to
satisfactorily perform the duties reasonably required of him as an employee of
the Company, which failure or refusal continues for more than thirty (30) days
after notice given to the Executive, such notice to set forth in reasonable
detail the nature of such failure or refusal;

 

(c)          the Executive’s conviction of, or plea of nolo contendere to,
(i) any felony or (ii) a crime involving dishonesty or misappropriation or which
could reflect negatively upon the Company or otherwise impair or impede its
operations;

 

(d)          the Executive’s engaging in any misconduct, gross negligence, act
of dishonesty (including, without limitation, theft or embezzlement), violence,
threat of violence or any activity that could result in any material violation
of federal securities laws, in each case, that is injurious to the Company or
any of its Affiliates;

 

(e)          the Executive’s material breach of a written policy of the Company
or the rules of any governmental or regulatory body applicable to the Company;

 

(f)           the Executive’s refusal to follow the directions of the CEO or the
Board, unless such directions are, in the written opinion of legal counsel,
illegal or in violation of applicable regulations; or

 

(g)          any other willful misconduct by the Executive which is materially
injurious to the financial condition or business reputation of the Company or
any of its Affiliates.

 

 -6- 

 

  

In the event the Executive is terminated for Cause, the Company shall have no
obligation to make payments to the Executive in accordance with the provisions
of Section 3, or, except as otherwise required by law, to provide the benefits
described in Section 3, for periods after the Executive’s employment with the
Company is terminated on account of the Executive’s discharge for Cause except
for amounts payable pursuant to Section 4.1.

 

4.5           Disability. If the Executive suffers as Disability (as defined
herein), then the Company, at its option, may terminate the employment of the
Executive under this Agreement with thirty (30) days’ advance written notice to
the Executive to that effect. The Company shall have no obligation to make
payments to the Executive in accordance with the provisions of Section 3, or,
except as otherwise required by law or the terms of any applicable benefit plan,
to provide the benefits described in Section 3 for periods after the date of the
Executive’s Disability except for then applicable Base Salary earned, but
unpaid, through the date of such Disability. For purposes of this Agreement, the
term “Disability” means any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months that: (a) renders the
Executive unable to engage in any substantial gainful activity, or (b) causes
the Executive to receive income replacement benefits for a period of not less
than three (3) months under an accident and health plan of the Company covering
the Executive. A determination of Disability shall be made by a physician
satisfactory to both the Executive and the Company; provided, however, that if
the Executive and the Company do not agree on a physician, the Executive and the
Company shall each select a physician and those two physicians together shall
select a third physician, whose determination as to a permanent disability shall
be binding on all parties.

 

4.6           Death. The Executive’s employment hereunder shall terminate upon
the death of the Executive. The Company shall have no obligation to make
payments to the Executive in accordance with the provisions of Section 3, or,
except as otherwise required by law or the terms of any applicable benefit plan,
to provide the benefits described in Section 3 for periods after the date of the
Executive’s death except for then applicable Base Salary earned, but unpaid,
through the date of death (and, if applicable, compensation required under
applicable state law to be paid upon employment termination), payable to the
Executive’s beneficiary, as the Executive shall have indicated in writing to the
Company (or if no such beneficiary has been designated, to Executive’s estate).

 

4.7           Notice of Termination. Any termination of employment by the
Company or the Executive shall be communicated by a written “Notice of
Termination” to the other party hereto given in accordance with Section 14 of
this Agreement. In the event of a termination by the Company for Cause, the
Notice of Termination shall (a) indicate the specific termination provision in
this Agreement relied upon, (b) set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (c) specify the effective date
of termination if other than the date of such notice, provided that the
effective date of employment termination may not be earlier than the date of
such notice. The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Cause shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

 

 -7- 

 

  

4.8           Resignation from Directorships and Officerships. The termination
of the Executive’s employment for any reason will constitute the Executive’s
resignation from (a) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (b) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.

 

5            Interference with Business; Use of Confidential or Proprietary
Information.

 

5.1           During the Employment Period and for a period of twelve (12)
months following termination of the Executive’s employment with the Company, the
Executive shall not interfere with the business of the Company by soliciting, or
attempting to recruit, persuade, solicit or hire, any employee or independent
contractor of, or consultant to, the Company and/or its Affiliates, to leave the
employment thereof (or service provider relationship thereto), whether or not
any such employee, independent contractor or consultant is party to a written
agreement.

 

5.2           At no time shall the Executive use or disclose Confidential
Information, as defined in Section 7, to communicate with or in the course of
communications with any customer or client of the Company or any of its
Affiliates, with whom the Company or any of its Affiliates had significant
contact during the term of this Agreement, provided however that the foregoing
shall not prevent the Executive from using Confidential Information for the
benefit of the Company during the term of the Executive’s employment with the
Company.

 

5.3           The Executive shall execute and comply with the terms of such
restrictive covenants as the Company may request from its executive and
management employees from time to time on a reasonable and uniform basis
including, without limitation, the terms of the Employee Invention Assignment
and Confidentiality Agreement in the form or substantially the form appended to
this Agreement as Exhibit B.

 

5.4           The Executive recognizes and agrees that because a violation by
the Executive of his obligations under this Section will cause irreparable harm
to the Company that would be difficult to quantify and for which money damages
would be inadequate, the Company shall have the right to injunctive relief to
prevent or restrain any such violation, without the necessity of posting a bond
or demonstrating actual damages.

 

5.5           The Executive expressly agrees that the character, duration and
scope of the covenants set forth in Section 5.1, 5.2, and in Exhibit B are
reasonable in light of the circumstances as they exist at the date upon which
this Agreement has been executed. However, should a determination nonetheless be
made by a court of competent jurisdiction at a later date that the character or
duration of such covenants are unreasonable in light of the circumstances as
they then exist, then it is the intention of the Executive, on the one hand, and
the Company, on the other, that such covenants shall be construed by the court
in such a manner as to impose only those restrictions on the conduct of the
Executive which are reasonable in light of the circumstances as they then exist
and necessary to assure the Company of the intended benefit of the covenant.

 

 -8- 

 

  

6            Inventions and Patents. The Executive acknowledges that all
inventions, innovations, improvements, know-how, plans, development, methods,
designs, analyses, specifications, software, drawings, reports and all similar
or related information (whether or not patentable or reduced to practice) which
related to any of the Company’s actual or proposed business activities and which
are created, designed or conceived, developed or made by the Executive during
the Executive’s past or future employment by the Company or any Affiliates, or
any predecessor thereof (“Work Product”), belong to the Company, or its
Affiliates, as applicable. Any copyrightable work falling within the definition
of Work Product shall be deemed a “work made for hire” and ownership of all
right title and interest shall rest in the Company. The Executive hereby
irrevocably assigns, transfers and conveys, to the full extent permitted by law,
all right, title and interest in the Work Product, on a worldwide basis, to the
Company to the extent ownership of any such rights does not automatically vest
in the Company under applicable law. The Executive will promptly disclose any
such Work Product to the Company and perform all actions requested by the
Company (whether during or after employment) to establish and confirm ownership
of such Work Product by the Company (including, without limitation, assignments,
consents, powers of attorney and other instruments). The obligations of this
Section 6 shall be in additions to any obligations imposed under instruments
executed by the Executive pursuant to Section 5.3.

 

7            Confidentiality.

 

7.1           The Executive understands that the Company and/or its Affiliates,
from time to time, may impart to the Executive Confidential Information, as
hereinafter defined, whether such information is written, oral, electronic or
graphic.

 

7.2           For purposes of this Agreement, “Confidential Information” means
information, which is used in the business of the Company or its Affiliates and
(a) is proprietary to, about or created by the Company or its Affiliates,
(b) gives the Company or its Affiliates some competitive business advantage or
the opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (c) is designated
as confidential information by the Company or its Affiliates, is known by the
Executive to be considered confidential by the Company or its Affiliates, or
from all the relevant circumstances should reasonably be assumed by the
Executive to be confidential and proprietary to the Company or its Affiliates,
or (d) is not generally known by non-Company personnel. Such Confidential
Information includes, without limitation, the following types of information and
other information of a similar nature (whether or not reduced to writing or
designated as confidential):

 

(a)          internal personnel and financial information of the Company or its
Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;

 

(b)          marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies of the Company or its Affiliates which have been or are
being discussed;

 

 -9- 

 

  

(c)          names of customers and their representatives, contracts (including
their contents and parties), customer services, and the type, quantity,
specifications and content of products and services purchased, leased, licensed
or received by customers of the Company or its Affiliates; and

 

(d)          confidential and proprietary information provided to the Company or
its Affiliates by any actual or potential customer, government agency or other
third party (including businesses, consultants and other entities and
individuals).

 

The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.

 

7.3           The Executive agrees as follows: (1) only to use the Confidential
Information to provide services to the Company and its Affiliates; (2) only to
communicate the Confidential Information to fellow employees, and agents and
representatives of the Company and its Affiliates on a need-to-know basis; and
(3) not to otherwise disclose or use any Confidential Information, except as may
be required by law or otherwise authorized by the CEO or the Board. Upon demand
by the Company or upon termination of the Executive’s employment, the Executive
will deliver to the Company all manuals, photographs, recordings and any other
instrument or device by which, through which or on which Confidential
Information has been recorded and/or preserved, which are in the Executive’s
possession, custody or control. Notwithstanding the foregoing, pursuant to 18
U.S.C. Section 1833(b), the Executive shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (1) is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law; or (2) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

 

7.4           The Executive’s obligations under this Section 7 shall be in
addition to his obligations under (i) any instruments executed by the Executive
pursuant to Section 5.3, and/or (ii) any policy of general application to
employees or limited application to executive or management employees
established by the Company and as in effect from time to time with respect to
confidential information and the Executive agrees to comply with all such
policies as a condition of employment.

 

8            Executive’s Representation. The Executive hereby represents that
the Executive’s entry into this Agreement and performance of the services
hereunder will not violate the terms or conditions of any other agreement to
which the Executive is a party.

 

9            Governing Law/Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of California (without
reference to the conflicts of laws provisions thereof). Any action, suit or
other legal proceeding arising under or relating to any provision of this
Agreement shall be commenced only in a court of the County of Contra Costa,
State of California (or, if appropriate, a federal court located within
California and having jurisdiction of the area including Contra Costa County),
and the Company and the Executive each consents to the jurisdiction of such a
court. The Company and the Executive each hereby irrevocably waive any right to
a trial by jury in any action, suit or other legal proceeding arising under or
relating to any provision of this Agreement.

 

 -10- 

 

  

10          Public Company Obligations; Litigation and Regulatory Cooperation;
Indemnification.

 

10.1         The Executive acknowledges that the Company is a public company
shares of whose common stock have been registered under the US Securities Act of
1933, as amended (the “Securities Act”), and whose common stock is or will be
registered under the Exchange Act, and that this Agreement will be subject to
the public filing requirements of the Exchange Act. In addition, both parties
acknowledge that the Executive’s compensation and perquisites (each as
determined by the rules of the US Securities and Exchange Commission (the “SEC”)
or any other regulatory body or exchange having jurisdiction) (which may include
benefits or regular or occasional aid/assistance, such as recreation, club
memberships, meals, education for his family, vehicle, lodging or clothing,
occasional bonuses or anything else he receives, during the Employment Period,
in cash or in kind) paid or payable or received or receivable under this
Agreement or otherwise, and his transactions and other dealings with the
Company, will be required to be publicly disclosed.

 

10.2         The Executive acknowledges and agrees that the applicable insider
trading rules, transaction reporting rules, limitations on disclosure of
non-public information and other requirements set forth in the Securities Act,
the Exchange Act and rules and regulations promulgated by the SEC may apply to
this Agreement and the Executive’s employment with the Company.

 

10.3         During and after the Employment Period, the Executive shall
reasonably cooperate with the Company in the defense or prosecution of any
claims now in existence or which may be brought in the future against or on
behalf of the Company or any Affiliates that relate to events or occurrences
that transpired while the Executive was employed by the Company or any
Affiliates; provided, however, that such cooperation shall not materially and
adversely affect the Executive or expose the Executive to an increased
probability of civil or criminal litigation. The Executive’s cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company or any of its Affiliates at mutually
convenient times. During and after the Employment Period, the Executive also
shall cooperate fully with the Company in connection with any investigation or
review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
the Executive was employed by the Company or any of its Affiliates. The Company
shall reimburse the Executive for all out-of-pocket costs and expenses incurred
in connection with the Executive’s performance under this Section 10.3,
including, but not limited to, reasonable attorneys’ fees and costs.

 

10.4         The Company shall maintain in full force and effect a policy,
consistent with industry standards for similarly situated publicly traded
companies, for indemnification of executive employees, including the Executive,
from and against liability or cost arising out of or associated with an action
or proceeding to procure a judgment against the Executive by reason of the fact
that the Executive is or was an officer, director or employee of the Company.

 

 -11- 

 

  

11           Section 409A. Notwithstanding anything to the contrary herein, the
following provisions apply to the extent severance benefits provided herein are
subject to Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”).
Severance benefits shall not commence until the Executive has a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h), without
regard to any alternative definition thereunder, a “separation from service”).
Each installment of severance benefits is a separate “payment” for purposes of
Treas. Reg. Section 1.409A-2(b)(2)(i), and the severance benefits are intended
to satisfy the exemptions from application of Section 409A provided under
Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).
However, if such exemptions are not available and the Executive is, upon
separation from service, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid adverse personal tax consequences
under Section 409A, the timing of the severance benefits payments shall be
delayed until the earlier of (i) six (6) months and one day after the
Executive’s separation from service, or (ii) the Executive’s death. To the
extent that reimbursements or other in-kind benefits under this Agreement
constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all such expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by Executive, (B) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year. The parties acknowledge that the exemptions
from application of Section 409A to severance benefits are fact specific, and
any later amendment of this Agreement to alter the timing, amount or conditions
that will trigger payment of severance benefits may preclude the ability of
severance benefits provided under this Agreement to qualify for an exemption. It
is intended that this Agreement shall comply with the requirements of Section
409A, and any ambiguity contained herein shall be interpreted in such manner so
as to avoid adverse personal tax consequences under Section 409A.
Notwithstanding the foregoing, the Company shall in no event be obligated to
indemnify the Executive for any taxes or interest that may be assessed by the
Internal Revenue Service pursuant to Section 409A of the Code to payments made
pursuant to this Agreement.

 

12           280G Cap. In no event shall any of the payments and benefits to be
made, or provided, to Executive pursuant to this Agreement and other payments or
benefits, if applicable, to be made, or provided, to the Executive in connection
with an event described in Section 280G(b)(2)(A)(i) of the Code (collectively
referred to as the “Change in Control Benefits”) including, to the extent
applicable, payments or benefits to which the Executive is entitled upon a
Change of Control as defined in Section 4.2(c), constitute, in the aggregate, a
“parachute payment” under Section 280G of the Code. If the Change in Control
Benefits result in a “parachute payment” under Code Section 280G, the Change in
Control Benefits shall be reduced to an amount, the value of which is $1.00 less
than an amount equal to three (3) times the Executive’s “base amount” as
determined in accordance with Section 280G of the Code. The reduction in
payments and/or benefits will occur in the following order: (1) first, reduction
of cash payments, in reverse order of scheduled payment date (or if necessary,
to zero), (2) then, reduction of non-cash and non-equity benefits provided to
the Executive, on a pro rata basis (or if necessary, to zero) and (3) then,
cancellation of the acceleration of vesting of equity award compensation in the
reverse order of the date of grant of the Executive’s equity awards.

 

 -12- 

 

  

13           Entire Agreement. This Agreement and the offer letter between the
Executive and the Company, dated July 24, 2018, constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto. This Agreement
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto.

 

14           Notices. All notices, requests, demands and other communications
called for or contemplated hereunder shall be in writing and shall be deemed to
have been given when delivered to the party to whom addressed or when sent by
telecopy (if promptly confirmed by registered or certified mail, return receipt
requested, prepaid and addressed) to the parties, their successors in interest,
or their assignees at the following addresses, or at such other addresses as the
parties may designate by written notice in the manner aforesaid:

 

(a)         to the Company at:

 

Ekso Bionics Holdings, Inc.

1414 Harbour Way South, Suite 1201

Richmond, CA 94804

 

Attn: Jack Peurach, CEO

Fax: +1-510-927-2647

 

(b)         to the Executive at:

 

John Glenn

1211 West Coast Highway, #228

Newport Beach, CA 92663

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon facsimile confirmation, (iii)
if delivered by mail in the manner described above to the address as provided
for in this Section 14, be deemed given on the earlier of the third business day
following mailing or upon receipt and (iv) if delivered by overnight courier to
the address as provided in this Section, be deemed given on the earlier of the
first business day following the date sent by such overnight courier or upon
receipt (in each case regardless of whether such notice, request or other
communication is received by any other person to whom a copy of such notice is
to be delivered pursuant to this Section). Either party may, by notice given to
the other party in accordance with this Section, designate another address or
person for receipt of notices hereunder.

 

 -13- 

 

  

15          Severability. If any term or provision of this Agreement, or the
application thereof to any person or under any circumstance, shall to any extent
be invalid or unenforceable, the remainder of this Agreement, or the application
of such terms to the persons or under circumstances other than those as to which
it is invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law. The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.

 

16          Waiver. The failure of any party to insist in any one instance or
more upon strict performance of any of the terms and conditions hereof, or to
exercise any right or privilege herein conferred, shall not be construed as a
waiver of such terms, conditions, rights or privileges, but same shall continue
to remain in full force and effect. Any waiver by any party of any violation of,
breach of or default under any provision of this Agreement by the other party
shall not be construed as, or constitute, a continuing waiver of such provision,
or waiver of any other violation of, breach of or default under any other
provision of this Agreement.

 

17          Successors and Assigns. Neither the Company nor the Executive may
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise, without the prior written consent of the other; provided,
however, that the Company may assign its rights and obligations under this
Agreement without the consent of the Executive in the event that the Company
shall hereafter effect a reorganization, or consolidate with or merge into any
other person or entity, or transfer all or substantially all of its properties
or assets to any other person or entity. This Agreement shall inure to the
benefit of and be binding upon the Company and the Executive, and their
respective successors, executors, administrators, heirs and permitted assigns.

 

18          Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument. Additionally, a facsimile
counterpart of this Agreement shall have the same effect as an originally
executed counterpart.

 

19          Headings. Headings in this Agreement are for reference purposes only
and shall not be deemed to have any substantive effect.

 

20          Opportunity to Seek Advice. The Executive acknowledges and confirms
that he has had the opportunity to seek such legal, financial and other advice
and representation as he has deemed appropriate in connection with this
Agreement, that the Executive is fully aware of its legal effect, and that
Executive has entered into it freely based on the Executive’s judgment and not
on any representations or promises other than those contained in this Agreement.

 

21          Attorney’s Fees. In the event that either party seeks to enforce its
rights under this Agreement before a court of competent jurisdiction with
respect to such enforcement action and prevails in such enforcement action, than
the prevailing party shall be entitled to reasonable attorney’s fees and court
costs associated with such enforcement action. Without limiting the foregoing,
the preceding sentence shall apply without regard to whether the prevailing
party is a plaintiff or defendant in an enforcement action.

 

22          Effect of Termination. Upon termination of this Agreement, all
obligations and provisions of this Agreement shall terminate except with respect
to any accrued and unpaid monetary obligation and except for the provisions of
Section 5 through (and inclusive of) 21 hereof.

 



 -14- 

 



  

[Remainder of Page Intentionally Left Blank]

 

 -15- 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

  EKSO BIONICS HOLDINGS, INC.         By: /s/ Jack Peurach         Title:  Chief
Executive Officer         JOHN F. GLENN         By: /s/ John F. Glenn

 

 -16- 

 

 

Exhibit A

 

Release Agreement

 

This Release Agreement (the “Agreement”) is entered into by and between Ekso
Bionics Holdings, Inc. (the “Company”) and John Glenn (“Executive”)
(collectively, “Parties”).

 

RECITALS

 

WHEREAS, the Company and Executive have determined that Executive’s last day of
employment with the Company will be __________ (the “Date of Termination”) in
accordance with the terms of the Employment Agreement by and between Executive
and the Company, dated August __, 2018 (the “Employment Agreement”); and

 

WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Employment Agreement.

 

ACCORDINGLY, the Parties agree as follows:

 

1.           Termination. Executive’s employment with the Company and any other
position held with the Company or any Affiliate shall cease effective as of the
Date of Termination. “Affiliate” means any entity that directly or indirectly
controls, is controlled by, or is under common control with the Company.

 

2.           General Release. Executive and Executive’s representatives, heirs,
successors, and assigns do hereby completely release and forever discharge the
Company, any Affiliate, and its and their present and former shareholders,
officers, directors, agents, employees, attorneys, successors, and assigns
(collectively, “Released Parties”) from all claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character,
known or unknown, which Executive may have now or in the future arising from any
act or omission or condition occurring on or prior to the Effective Date (as
defined below) (including, without limitation, the future effects of such acts,
omissions, or conditions), whether based on tort, contract (express or implied),
or any federal, state, or local law, statute, or regulation (collectively, the
“Released Claims”). By way of example and not in limitation of the foregoing,
Released Claims shall include any claims arising under the Fair Labor Standards
Act, the National Labor Relations Act, the Family and Medical Leave Act,
Executive Retirement Income Security Act of 1974, the Americans with
Disabilities Act, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the California Fair Employment and Housing
Act, and the California Family Rights Act, the California Labor Code, all as
amended, along with their implementing regulations, as well as any claims
asserting wrongful termination, breach of contract, breach of the covenant of
good faith and fair dealing, negligent or intentional infliction of emotional
distress, negligent or intentional misrepresentation, negligent or intentional
interference with contract or prospective economic advantage, defamation,
invasion of privacy, and claims related to disability. Released Claims shall
also include, but not be limited to, any claims for severance pay, bonuses, sick
leave, vacation pay, life or health insurance, or any other benefit. Executive
likewise releases the Released Parties from any and all obligations for
attorneys’ fees incurred in regard to the above claims or otherwise.
Notwithstanding the foregoing, Released Claims shall not include (i) any claims
based on obligations created by or reaffirmed in this Agreement; (ii) any vested
retirement benefits or vested equity, or (iii) any claims which by law cannot be
released, including without limitation unemployment compensation claims and
workers’ compensation claims (the settlement of which would require approval by
the California Workers’ Compensation Appeals Board), (iv) any claim for
indemnification under California Labor Code § 2802, the Employment Agreement,
the Company’s bylaws or certificate of incorporation, or any agreement providing
for indemnification of Executive, (v) any claims for coverage under any D&O or
other similar insurance policy or (vi) as set forth in Section 6 below.

 

 -17- 

 

  

3.           Section 1542 Waiver. Executive understands and agrees that the
Released Claims include not only claims presently known to Executive, but also
include all unknown or unanticipated claims, rights, demands, actions,
obligations, liabilities, and causes of action of every kind and character that
would otherwise come within the scope of the Released Claims as described in
Section 2, above. Executive understands that Executive may hereafter discover
facts different from what Executive now believes to be true, which if known,
could have materially affected this Agreement, but Executive nevertheless waives
any claims or rights based on different or additional facts. Executive knowingly
and voluntarily waives any and all rights or benefits that Executive may now
have, or in the future may have, under the terms of Section 1542 of the
California Civil Code, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

4.           Covenant Not to Sue. Executive shall not bring a civil action in
any court (or file an arbitration claim) against the Company or any other
Released Party asserting claims pertaining in any manner to the Released Claims.
Executive understands that this Section 4 does not prevent Executive from filing
a charge with or participating in an investigation by a governmental
administrative agency; provided, that, except for awards made pursuant to a
government-administered whistleblower award program as set forth in Section 6
below, Executive hereby waives any right to receive any monetary award resulting
from such a charge or investigation.

 

5.           Age Discrimination Claims. Executive understands and agrees that,
by entering into this Agreement, Executive (i)  is waiving any rights or claims
Executive might have under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act; (ii)  has received consideration
beyond that to which Executive was previously entitled; (iii)  has been advised
to consult with an attorney before signing this Agreement; and (iv)  has been
offered the opportunity to evaluate the terms of this Agreement for not less
than twenty-one (21) days prior to execution of the Agreement. Executive may
revoke this Agreement (by written notice to the Company’s Chief Executive
Officer at the Company’s notice address set forth in the Compensation Agreement)
for a period of seven (7) days after execution of the Agreement, and it shall
become enforceable only upon the expiration of this revocation period without
prior revocation by Executive. Executive understands and agrees that any notice
of resignation must be delivered in a manner such that it is received by the
Company’s Chief Executive Officer by the end of the seventh (7th) day after
Executive executes this Agreement; and, further, if any modifications are made
to this Agreement before Executive executes it, the twenty-one (21) day
consideration period will not restart on account of those modifications.

 

6.           Protected Rights; Defend Trade Secrets Act Notification.

 

(a)    Executive is advised and understands that nothing in this Agreement
prevents Executive from filing a charge with, or participating in an
investigation, by or reporting an alleged violation of law to a governmental
administrative agency such as the U.S. Equal Employment Opportunity Commission,
the U.S. National Labor Relations Board, or the U.S. Securities and Exchange
Commission; provided, that Executive waives any right to receive any monetary
award resulting from such a report, charge or investigation, except pursuant to
a government administered whistleblower award program.

 

 -18- 

 

  

(b)   The Company hereby provides Executive with notice that 18 U.S.C. § 1833(b)
states as follows:

 

“An individual shall not be held criminally or civilly liable under any Federal
or State trade secret law for the disclosure of a trade secret that (A) is made
(i) in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal.”

 

Accordingly, notwithstanding anything to the contrary in this Agreement or in
the Company’s Proprietary Information Agreement, Executive understands that
Executive has the right to disclose in confidence trade secrets to federal,
state, and local government officials, or to an attorney, for the sole purpose
of reporting or investigating a suspected violation of law. Executive
understands that Executive also has the right to disclose trade secrets in a
document filed in a lawsuit or other proceeding, but only if the filing is made
under seal and protected from public disclosure. Executive understands and
acknowledges that nothing in this Agreement nor in the Company’s Proprietary
Information Agreement is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by 18
U.S.C. § 1833(b).

 

7.           Non-admission. The Parties understand and agree that the furnishing
of the consideration for this Agreement shall not be deemed or construed at any
time or for any purpose as an admission of liability by the Company. The
liability for any and all claims is expressly denied by the Company.

 

8.            Entire Agreement. This Agreement constitutes the complete, final
and exclusive embodiment of the entire agreement among the Parties hereto with
regard to the subject matter hereof and thereof. This Agreement is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained or referenced herein.

 

9.           Amendments; Waivers. This Agreement may not be amended except by an
instrument in writing, signed by each of the Parties. No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

 

10.          Successors and Assigns. Executive represents that Executive has not
previously assigned or transferred any claims or rights released by Executive
pursuant to this Agreement. This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective heirs, successors, attorneys,
and permitted assigns. This Agreement shall also inure to the benefit of any
Released Party.

 

11.          Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of California, without regard to conflict
of laws provisions. Any action, suit or other legal proceeding arising under or
relating to any provision of this Agreement shall be commenced only in a court
of the County of Contra Costa, State of California (or, if appropriate, a
federal court located within California and having jurisdiction of the area
including Contra Costa Country), and the Company and Executive each consents to
the jurisdiction of such a court. The Company and Executive each hereby
irrevocably waive any right to a trial by jury in any action, suit or other
legal proceeding arising under or relating to any provision of this Agreement.

 

 -19- 

 

  

12.          Interpretation. This Agreement shall be construed as a whole,
according to its fair meaning, and not in favor of or against any Party. By way
of example and not in limitation, this Agreement shall not be construed in favor
of the Party receiving a benefit nor against the Party responsible for any
particular language in this Agreement. Captions are used for reference purposes
only and should be ignored in the interpretation of the Agreement.

 

13.          Representation by Counsel. The Parties acknowledge that (i) they
have had the opportunity to consult counsel in regard to this Agreement;
(ii) they have read and understand the Agreement and they are fully aware of its
legal effect; and (iii) they are entering into this Agreement freely and
voluntarily, and based on each Party’s own judgment and not on any
representations or promises made by the other Party, other than those contained
in this Agreement.

 

14.          Counterparts. This Agreement may be executed in counterparts. True
copies of such executed counterparts may be used in lieu of an original for any
purpose.

 

15.          Effective Date. This Agreement shall become effective on the eighth
(8th) day after the date executed by Executive (the “Effective Date”), but only
if the Agreement is not revoked as provided in Section 5. If the Agreement is
revoked, it shall be null and void.

 

The Parties have duly executed this Agreement as of the dates noted below.

                          Date:     John Glenn                     Ekso Bionics
Holdings, Inc.                       By:           Date:     Its:              
 

 

 -20- 

 

  





EXHIBIT B

 

EMPLOYEE INVENTION ASSIGNMENT and CONFIDENTIALITY AGREEMENT

 

In consideration of, and as a condition of my employment with Ekso Bionics
Holdings, Inc., a Nevada corporation with its principal offices in the State of
California (the “Company”), or any of its subsidiary or affiliated entities, I,
____________________, as the “Employee” signing this Employee Invention
Assignment and Confidentiality Agreement (this “Agreement”), hereby represent to
the Company, and the Company and I hereby agree as follows:

 

1.       Purpose of Agreement. I understand that the Company, together with its
subsidiary and affiliated entities, whether or not separately incorporated
(each, including the Company, referred to hereinafter as an “Ekso Bionics
Entity” and collectively as the “Ekso Bionics Entities”) is engaged in a
continuous program of research, development, production and/or marketing in
connection with its current and projected business and that it is critical for
the Ekso Bionics Entities to preserve and protect their proprietary information,
their rights in certain inventions and works and in related intellectual
property rights. Accordingly, I am entering into this Agreement, whether or not
I am expected to create inventions or other works of value for the Ekso Bionics
Entities or any one or more of them. As used in this Agreement, “Inventions”
means inventions, improvements, designs, original works of authorship, formulas,
processes, compositions of matter, computer software programs, databases, mask
works, confidential information and trade secrets.

 

2.       Disclosure of Inventions. I will promptly disclose in confidence to the
Company, or to any person designated by it, all Inventions that I make, create,
conceive or first reduce to practice, either alone or jointly with others,
during the period of my employment, whether or not in the course of my
employment, and whether or not patentable, copyrightable or protectable as trade
secrets.

 

3.       Work for Hire; Assigned Inventions. I acknowledge and agree that any
copyrightable works prepared by me within the scope of my employment will be
“works made for hire” under the Copyright Act and that the Company (or such
other Ekso Bionics Entity or Entities as may be designated by the Company) will
be considered the author and owner of such copyrightable works. I agree that all
Inventions that I make, create, conceive or first reduce to practice during the
period of my employment, whether or not in the course of my employment, and
whether or not patentable, copyrightable or protectable as trade secrets, and
that (i) are developed using equipment, supplies, facilities or trade secrets of
the Company (or such other Ekso Bionics Entity or Entities as may be designated
by the Company); (ii) result from work performed by me for any Ekso Bionics
Entity; or (iii) relate to the business or actual or demonstrably anticipated
research or development of any Ekso Bionics Entity (the “Assigned Inventions”),
will be the sole and exclusive property of the Company (or such other Ekso
Bionics Entity or Entities as may be designated by the Company).

 

4.       Excluded Inventions and Other Inventions. Attached hereto as Exhibit A
is a list describing all existing Inventions, if any, that may relate to the
business or actual or demonstrably anticipated research or development of any
Ekso Bionics Entity and that were made by me or acquired by me prior to the
Effective Date (as defined in Section 25, below), and which are not to be
assigned to the Company (“Excluded Inventions”). If no such list is attached, I
represent and agree that it is because I have no rights in any existing
Inventions that may relate to the business or actual or demonstrably anticipated
research or development of any Ekso Bionics Entity. For purposes of this
Agreement, “Other Inventions” means Inventions in which I have or may have an
interest, as of the Effective Date or thereafter, other than Assigned Inventions
and Excluded Inventions. I acknowledge and agree that if, in the scope of my
employment with any Ekso Bionics Entity or Entities, I use any Excluded
Inventions or any Other Inventions, or if I include any Excluded Inventions or
Other Inventions in any product or service of any Ekso Bionics Entity or if my
rights in any Excluded Inventions or Other Inventions may block or interfere
with, or may otherwise be required for, the exercise by any Ekso Bionics Entity
of any rights assigned to any Ekso Bionics Entity under this Agreement, I will
immediately so notify the Company (or such other Ekso Bionics Entity or Entities
as may be designated by the Company) in writing. Unless the Company (or such
other Ekso Bionics Entity or Entities as may be designated by the Company) and I
agree otherwise in writing as to particular Excluded Inventions or Other
Inventions, I hereby grant to the Company (or such other Ekso Bionics Entity or
Entities as may be designated by the Company), in such circumstances (whether or
not I give the Company notice as required above), a perpetual, irrevocable,
nonexclusive, transferable, world-wide, royalty-free license to use, disclose,
make, sell, offer for sale, import, copy, distribute, modify and create works
based on, perform, and display such Excluded Inventions and Other Inventions,
and to sublicense third parties in one or more tiers of sub-licensees with the
same rights.

 



-21-

 

 

5.       Exception to Assignment. I understand that the Assigned Inventions will
not include, and the provisions of this Agreement requiring assignment of
inventions to the Company do not apply to, any invention that qualifies fully
for exclusion under the provisions of Section 2870 of the California Labor Code,
which are attached hereto as Exhibit B.

 

6.       Assignment of Rights. I agree to assign, and do hereby irrevocably
transfer and assign, to the Company (or such other Ekso Bionics Entity or
Entities as may be designated by the Company): (i) all of my rights, title and
interests in and with respect to any Assigned Inventions; (ii) all patents,
patent applications, copyrights, mask works, rights in databases, trade secrets,
and other intellectual property rights, worldwide, in any Assigned Inventions,
along with any registrations of or applications to register such rights; and
(iii) to the extent assignable, any and all Moral Rights (as defined below) that
I may have in or with respect to any Assigned Inventions. I also hereby forever
waive and agree never to assert any Moral Rights I may have in or with respect
to any Assigned Inventions and any Excluded Inventions or Other Inventions
licensed to the Company (or such other Ekso Bionics Entity or Entities as may be
designated by the Company) under Section 4, even after termination of my
employment with all Ekso Bionics Entities. “Moral Rights” means any rights to
claim authorship of a work, to object to or prevent the modification or
destruction of a work, to withdraw from circulation or control the publication
or distribution of a work, and any similar right, regardless of whether or not
such right is denominated or generally referred to as a “moral right.”

 

7.       Assistance. I will assist the Company, and each other Ekso Bionics
Entity as may be designated by the Company, in every proper way to obtain and
enforce for the Ekso Bionics Entities, or any one or more of such entities, all
patents, copyrights, mask work rights, trade secret rights and other legal
protections for the Assigned Inventions, worldwide. I will execute and deliver
any documents that the Company (or such other Ekso Bionics Entity or Entities as
may be designated by the Company) may reasonably request from me in connection
with providing such assistance. My obligations under this section will continue
beyond the termination of my employment with any one or more of the Ekso Bionics
Entities; provided that the Company (or such other Ekso Bionics Entity or
Entities as may be designated by the Company) agrees to compensate me at a
reasonable rate after such termination for time and expenses actually spent by
me at the request of an Ekso Bionics Entity in providing such assistance. I
hereby appoint the Secretary of the Company as my attorney-in-fact to execute
documents on my behalf for this purpose. I agree that this appointment is
coupled with an interest and will not be revocable.

 

8.       Proprietary Information. I understand that my employment by an Ekso
Bionics Entity creates a relationship of confidence and trust with respect to
any information or materials of a confidential or secret nature that may be
made, created or discovered by me or that may be disclosed to me by the
applicable Ekso Bionics Entity or a third party in relation to the business of
the Ekso Bionics Entities, jointly or severally, or to the business of any
parent, subsidiary, affiliate, customer or supplier of an Ekso Bionics Entity,
or any other party with whom an Ekso Bionics Entity agrees to hold such
information or materials in confidence (the “Proprietary Information”). Without
limitation as to the forms that Proprietary Information may take, I acknowledge
that Proprietary Information may be contained in tangible material such as
writings, drawings, samples, electronic media, or computer programs, or may be
in the nature of unwritten knowledge or know-how. Proprietary Information
includes, but is not limited to, Assigned Inventions, marketing plans, product
plans, designs, data, prototypes, specimens, test protocols, laboratory
notebooks, business strategies, financial information, forecasts, personnel
information, contract information, customer and supplier lists, and the
non-public names and addresses of the customers and suppliers of any Ekso
Bionics Entity, their buying and selling habits and special needs.

 

9.       Confidentiality. At all times, both during my employment and after its
termination, I will keep and hold all Proprietary Information in strict
confidence and trust. I will not use or disclose any Proprietary Information
without the prior written consent of the Company (or such other Ekso Bionics
Entity or Entities as may be designated by the Company) in each instance, except
as may be necessary to perform my duties as an employee of an Ekso Bionics
Entity for the benefit of any Ekso Bionics Entity. Upon termination of my
employment with an Ekso Bionics Entity, I will promptly deliver to the Company
(or such other Ekso Bionics Entity or Entities as may be designated by the
Company) all documents and materials of any nature pertaining to my work with
all Ekso Bionics Entities, and I will not take with me or retain in any form any
documents or materials or copies containing any Proprietary Information.

 



-22-

 

 

10.       Physical Property. All documents, supplies, equipment and other
physical property furnished to me by any Ekso Bionics Entity or produced by me
or others in connection with my employment will be and remain the sole property
of the Company (or such other Ekso Bionics Entity or Entities as may be
designated by the Company). I will return to the Company (or such other Ekso
Bionics Entity or Entities as may be designated by the Company) all such items
when requested by the Company (or such other Ekso Bionics Entity or Entities as
may be designated by the Company), excepting only my personal copies of records
relating to my employment or compensation and any personal property I bring with
me to my employment with an Ekso Bionics Entity and designate as such. Even if
the Company (or such other Ekso Bionics Entity or Entities as may be designated
by the Company) does not so request, I will upon termination of my employment
return to the Company (or such other Ekso Bionics Entity or Entities as may be
designated by the Company) all Ekso Bionics Entity property, and I will not take
with me or retain any such items.

 

11.       No Breach of Prior Agreements. I represent that my performance of all
the terms of this Agreement and my duties as an employee of any one or more Ekso
Bionics Entities will not breach any invention assignment, proprietary
information, confidentiality, non-competition, or other agreement with any
former employer or other party. I represent that I will not bring with me to any
Ekso Bionics Entity or use in the performance of my duties for any such entity
any documents or materials or intangibles of my own or of a former employer or
third party that are not generally available for use by the public or have not
been legally transferred to an Ekso Bionics Entity.

 

12.       “At Will” Employment. I understand that this Agreement does not
constitute a contract of employment or obligate the Company or any other Ekso
Bionics Entity to employ me for any stated period of time. I understand that I
am an “at will” employee of any Ekso Bionics Entity and that my employment can
be terminated at any time, with or without notice and with or without cause, for
any reason or for no reason, by either the Company (or such other Ekso Bionics
Entity or Entities as may be designated by the Company) or by me. I acknowledge
that any statements or representations to the contrary are ineffective, unless
put into a writing signed by the Company (or such other Ekso Bionics Entity or
Entities as may be designated by the Company). I further acknowledge that my
participation in any stock option or benefit program is not to be construed as
any assurance of continuing employment for any particular period of time.

 

13.       Company Opportunities; Duty Not to Compete. During the period of my
employment, I will at all times devote my best efforts to the interests of the
Ekso Bionics Entities, and I will not, without the prior written consent of the
Company (or such other Ekso Bionics Entity or Entities as may be designated by
the Company), engage in, or encourage or assist others to engage in, any other
employment or activity that: (i) would divert from the Ekso Bionics Entities any
business opportunity in which any one or more of the Ekso Bionics Entities can
reasonably be expected to have an interest; (ii) would directly compete with, or
involve preparation to compete with, the current or future business of any one
or more of the Ekso Bionics Entities; or (iii) would otherwise conflict with the
interests of any Ekso Bionics Entity or could cause a disruption of its
operations or prospects.

 

14.       Non-Solicitation of Employees/Consultants. During my employment with
any one or more of the Ekso Bionics Entities and for a one (1) year period
thereafter, I will not directly or indirectly solicit away employees or
consultants of any Ekso Bionics Entity for my own benefit or for the benefit of
any other person or entity, nor will I encourage or assist others to do so.

 

15.       Use of Name & Likeness. I hereby authorize the Company (or such other
Ekso Bionics Entity or Entities as may be designated by the Company) to use,
reuse, and to grant others the right to use and reuse, my name, photograph,
likeness (including caricature), voice, and biographical information, and any
reproduction or simulation thereof, in any form of media or technology now known
or hereafter developed, both during and after my employment, for any purposes
related to the business(es) of any one or more of the Ekso Bionics Entities,
such as marketing, advertising, credits, and presentations.

 



-23-

 

 

16.       Notification. I hereby authorize the Company (or such other Ekso
Bionics Entity or Entities as may be designated by the Company), during and
after the termination of my employment with any Ekso Bionics Entity, to notify
third parties, including, but not limited to, actual or potential customers or
employers, of the terms of this Agreement and my responsibilities hereunder.

 

17.       Injunctive Relief. I understand that a breach or threatened breach of
this Agreement by me may cause one or more Ekso Bionics Entities to suffer
irreparable harm and that the affected Ekso Bionics Entity/ies will therefore be
entitled to injunctive relief to enforce this Agreement.

 

18.       Governing Law; Severability. This Agreement is intended to supplement,
and not to supersede, any rights any Ekso Bionics Entity may have in law or
equity with respect to the duties of its employees and the protection of its
trade secrets. This Agreement will be governed by and construed in accordance
with the laws of the State of California without giving effect to any principles
of conflict of laws that would lead to the application of the laws of another
jurisdiction. If any provision of this Agreement is invalid, illegal or
unenforceable in any respect, such provision will be enforced to the maximum
extent possible, given the fundamental intentions of the parties when entering
into this Agreement. To the extent such provision cannot be so enforced, it will
be stricken from this Agreement and the remainder of this Agreement will be
enforced as if such invalid, illegal or unenforceable provision had never been
contained in this Agreement.

 

19.       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered will be deemed an
original, and all of which together will constitute one and the same agreement.

 

20.       Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement and understanding of the parties with respect to
the subject matter of this Agreement, and supersede all prior understandings and
agreements, whether oral or written, between the parties hereto with respect to
such subject matter.

 

21.       Amendment and Waiver. This Agreement may be amended only by a written
agreement executed by each of the parties to this Agreement. No amendment or
waiver of, or modification of any obligation under, this Agreement will be
enforceable unless specifically set forth in a writing signed by the party
against which enforcement is sought. A waiver by either party of any of the
terms and conditions of this Agreement in any instance will not be deemed or
construed to be a waiver of such term or condition with respect to any other
instance, whether prior, concurrent or subsequent.

 

22.       Successors and Assigns; Assignment. Except as otherwise provided in
this Agreement, this Agreement, and the rights and obligations of the parties
hereunder, will bind and benefit the parties and their respective successors,
assigns, heirs, executors, administrators, and legal representatives. The
Company may assign any of its rights and obligations under this Agreement. I
understand that I will not be entitled to assign or delegate this Agreement or
any of my rights or obligations hereunder, whether voluntarily or by operation
of law, except with the prior written consent of the Company (or such other Ekso
Bionics Entity or Entities as may be designated by the Company).

 

23.       Further Assurances. The parties will execute such further documents
and instruments and take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement. Upon termination of my
employment with all Ekso Bionics Entities, I will execute and deliver a document
or documents in a form reasonably requested by the Company (or such other Ekso
Bionics Entity or Entities as may be designated by the Company) confirming my
agreement to comply with the post-employment obligations contained in this
Agreement.

 



-24-

 

 

24.       Acknowledgement. I certify and acknowledge that I have carefully read
all of the provisions of this Agreement and that I understand and will fully and
faithfully comply with this Agreement.

 

25.       Effective Date of Agreement. This Agreement is and will be effective
on and after the first day of my employment by an Ekso Bionics Entity, which is
________________, _______________, 20__ (the “Effective Date”).

 



Company:  Ekso Bionics Holdings, Inc.   Employee:           By:            
Signature         Name:             Name (Please Print full legal name)        
Title:           Date of Signature

 



-25-

 



 

Exhibit A

 

LIST OF EXCLUDED INVENTIONS UNDER SECTION 4

 



       Identifying Number  Title  Date   or Brief Description             



 

 

______ No inventions, improvements, or original works of authorship

______ Additional sheets attached

 

Signature of Employee: ______________________

 

Print Name of Employee: _____________________

 

Date: ____________________________________

 





-26-

 

 

Exhibit B

 

CALFORNIA LABOR CODE 2870 NOTICE:

 

California Labor Code Section 2870 provides as follows:

 

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) relate at the time of conception or reduction to practice of
the invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work performed
by the employee for the employer. To the extent a provision in an employment
agreement purports to require an employee to assign an invention otherwise
excluded from being required to be assigned under California Labor Code
Section 2870(a), the provision is against the public policy of this state and is
unenforceable.

 



 



-27-

